Exhibit (a)(1)(iii) Letter of Transmittal to Holders of American Depositary Shares (ADSs) Evidencing Ordinary Shares of ELAN CORPORATION, PLC Pursuant to a Return of Cash to Shareholders of Elan Corporation, plc by way of J&E Davy’s Offer To Purchase Ordinary Shares of Elan Corporation, plc (the “Offer”) Dated March 11, 2013 CUSIP No. 284131208 THE OFFER IN RESPECT OF ADSs AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5.00 P.M. NEW YORK CITY TIME, ON APRIL 17, 2013 UNLESS THE OFFER IS EXTENDED. The Tender Agent for the Offer is: Citibank, N.A. ***By Mail: ***By Hand or Overnight Courier: Citibank, N.A.
